Citation Nr: 0025771	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  97-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for iliotibial band 
release of both hips.

2.  Entitlement to an increased (compensable) disability 
rating for left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active military service from June 26, 1974 to 
September 27, 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC.

The issue of an increased (compensable) disability rating for 
left inguinal hernia is discussed further in the remand 
portion of this decision.


FINDING OF FACT

The record does not contain competent evidence of a nexus 
between leg muscle pain in service and iliotibial band 
release of both hips after service.


CONCLUSION OF LAW

The claim of entitlement to service connection for iliotibial 
band release of both hips is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The record shows in service in September 1974 the veteran 
complained of leg muscle pain among other complaints and that 
myalgia was mentioned.  There was no elaboration for his 
separation medical history of leg cramps.  On the medical 
history form it was noted that he was cleared medically for 
separation.  Although his initial VA claim in October 1974 
mentioned tendinitis and other leg problems, VA examination 
in December 1974 found the hips negative on x-ray and 
clinically the examiner concluded there was no demonstrable 
orthopedic disorder.  The report of VA hospitalization for 
right leg pain in late 1974 shows there was an unremarkable 
physical examination.  As for the complained of right hip 
pain in outpatient reports through 1975, on one occasion in 
March 1975 it was reported that he was being treated for 
trochanteric bursitis and early degenerative joint disease of 
both hips.  However neither is mentioned after x-ray 
evaluation later in 1975.  Bursitis was noted when he was 
next seen in mid 1977 for gradually worsening hip pain.  An 
outpatient report in early 1978 mentioned he had recent 
surgery for bursitis of both hips and other reports note a 
diagnosis of bilateral greater trochanteric bursitis.  The 
report of VA hospitalization that began in December 1977 
shows this diagnosis and that he had bilateral release of the 
iliotibial band and resection of the bursa of the greater 
trochanter.  Degenerative arthritis of the hips and bursitis 
is noted in a private medical treatment provider's records 
from the early 1990's.  VA x-ray of the hips in 1990 and 1994 
did not report arthritis.  The hearing testimony did not 
alert the Board to the existence of medical nexus evidence  
(Transcript (T) 14-15).

In the instant case, the Board does not find sufficient 
evidence of record to satisfy the elements of the Caluza 
standard, medical evidence of a nexus between the medical 
complaints in service and the current claimed disability of 
iliotibial band release.  The Board does not find sufficient 
evidence in the record to satisfy the third Caluza element 
under § 3.303(b), medical evidence of a nexus between the 
current claimed disability and the in service symptomatology.  
The mere presence of the leg pain in service and hip specific 
complaints after service and presently does not, without 
more, provide satisfactory evidence of nexus, see Savage, 10 
Vet. App. at 495-96; Hodges v. West, 13 Vet. App. 287, 293 
(2000) (requiring evidence of nexus between claimed condition 
and condition manifested in service).  There is no competent 
evidence here to connect the iliotibial band release and 
bursitis to service.  The RO in January 2000 also found the 
claim not well grounded.  

Although the Board considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim initially on the merits, the 
appellant has not been prejudiced by the decision.  This is 
because in assuming that the claim was well grounded, the RO 
accorded the appellant greater consideration than his claim 
in fact warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In determining the claim is not well grounded rather than 
denying the claim on the merits, the appellant has a lower 
burden to overcome in the event he seeks to reassert the 
claim should he obtain probative medical evidence.  


ORDER

A well grounded claim of entitlement to service connection 
for iliotibial band release not having been submitted, the 
appeal is denied.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Because the claim of entitlement to an increased rating for 
left inguinal hernia is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  At the Board hearing the veteran reported recent 
treatment for the disability that is not reflected in the 
record and that doctors told him he might have a nerve 
problem related to the surgery (T 16-17).  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

The hernia residuals are rated in accordance with the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7338 which 
evaluate recurrence, reducibility and need for support as 
primary rating criteria for the incremental ratings from 0 to 
60 percent.  The RO has considered scar and neurologic 
criteria as well.  However, the record does not appear 
adequate for an informed determination.  The Board notes that 
no additional evidence has been received since the July 2000 
hearing.  The record shows that RO has had comprehensive 
neurologic examination but other applicable rating factors 
cannot be accurately assessed from the record.

The Board hearing testimony was in essence an elaboration 
upon his complaints noted in the medical record on file.  The 
veteran referred to pertinent medical records from 
examinations after the June 1999 VA examination that was f to 
evaluate him neurologically. 

Review of the issue of an increased original evaluation 
should include a determination as to whether separate 
evaluations may be warranted for any neurologic or scar 
components if found.  The potential for multiple ratings is 
reasonably raised from the record.  Esteban v. Brown, 6 Vet. 
App. 259 (1994).  

In light of the present state of the record, the issue of a 
compensable original rating for the veteran's left inguinal 
hernia is REMANDED for the following development:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for increase.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran, to include a complete record of 
VA treatment to the present time.  He 
should be asked to submit any other 
service medical records in his 
possession.

2.  The RO should initially arrange for a VA 
examination by an appropriate specialist to 
determine the nature and severity of the 
veteran's left inguinal hernia residuals.  
All indicated 


testing should be conducted.  The claims 
folder and a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical findings, 
the extent of pain, and comment on the extent 
of the functional limitations caused by the 
inguinal hernia disability.  The examiner, if 
possible, should provide an opinion as to 
whether there is potentially any neurological 
component to the veteran's service-connected 
left inguinal hernia in view of the 
subjective complaints and objective 
manifestations and the earlier neurology 
reports.  If so, the RO should obtain a 
neurology evaluation.  

3.  Following the above, the RO should review 
the examination report(s) and assure that all 
requested information has been provided.  If 
not, the report should be returned to the 
examiner for corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the issue of entitlement to a 
compensable original rating for left inguinal 
hernia should be reviewed by the RO, with 
consideration given to all applicable rating 
principles.  

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, which contains all applicable 
regulations and diagnostic codes, and provided an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.  


No action is required of the veteran until he receives 
further notice.  By this action, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition 
warranted.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



